Case: 12-60288       Document: 00512165133         Page: 1     Date Filed: 03/06/2013




               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                                               Fifth Circuit

                                                                            FILED
                                                                           March 6, 2013
                                     No. 12-60288                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



BENNIE HUTCHINS,

                                                  Plaintiff - Appellant

v.

THOMAS J. VILSACK, Secretary of and for United States Department of
Agriculture,

                                                  Defendant - Appellee




                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:10-CV-120


Before HIGGINBOTHAM, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Bennie Hutchins sued the United States Department of Agriculture
claiming that the agency’s decision to promote a younger, less qualified African
American man in lieu of Hutchins amounted to race- and age-discrimination in


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-60288     Document: 00512165133      Page: 2    Date Filed: 03/06/2013



                                  No. 12-60288

violation of federal law. The case was tried to a jury, which returned a verdict
for the defendant. Hutchins moved for Rule 50 judgment as a matter of law and
the district court denied the motion. This appeal followed.
      On appeal, Hutchins maintains that the jury verdict is unsupported by the
evidence, also challenging a number of the district court’s evidentiary rulings.
After carefully reviewing the briefs, the record, and applicable law, we conclude
that Hutchins’s appeal is meritless. Hutchins’s age- and race-discrimination
claims were fully developed before the district court. The jury rendered a
defensible verdict and the district court did not abuse its discretion in any of its
evidentiary rulings. The judgment of the district court is AFFIRMED.




                                         2